Name: Council Regulation (EEC) No 3434/84 of 4 December 1984 amending for the seventh time Regulation (EEC) No 320/84 fixing, for certain fish stocks and groups of fish stocks occurring in the Community' s fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between Member States and the conditions under which the total allowable catches may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/6 Official Journal of the European Communities 7 . 12. 84 COUNCIL REGULATION (EEC) No 3434/84 of 4 December 1984 amending for the seventh time Regulation (EEC) No 320/84 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984 , the provisional share of these catches available to the Community, the allocation of that share between Member States and the conditions under which the total allowable catches may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas , under the terms of Article 3 of Regulation (EEC) No 170/83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; whereas, under the terms of Article 4 of the same Regulation , the share available for the Community is to be allocated between the Member States ; Whereas Regulation (EEC) No 320/84 (2), as last amended by Regulation (EEC) No 3175/84 ('), fixed for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the alloca ­ tion of that share between the Member States and the conditions under which the total allowable catches may be fished ; Whereas , in the light of the most recent scientific advice, there is no longer any reason to prohibit fishing for mackerel in ICES division VI a north of latitude 58 ° 00 ' N, HAS ADOPTED THIS REGULATION : Article 1 Article 7 of Regulation (EEC) No 320/84 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels ," 4 December 1984 . For the Council The President P. O'TOOLE (') OJ No L 24, 27 . 1 . 1983 , p. 1 . ( 2) OJ No L 37, 8 . 2 . 1984, p. 1 . ( 3) OJ No L 298 , 16 . 11 . 1984 , p. 1